DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on June 23, 2022.
Claims 1, 9, and 17 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 9, and 17 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed June 23, 2022 regarding the rejection of claims 1, 9, and 17 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hausler et al. (US 2016/0344828) (hereinafter Hausler) in view of Brebner (US 2020/0285464) (hereinafter Brebner), and in further view of Penland et al. (US 2020/0356350) (hereinafter Penland).
Regarding claim 1, Hausler teaches a method comprising: using a number of processors to perform the steps of: recursively expanding all external metadata blocks in a metadata object (see Fig. 2, para [0044-0045], para [0047], discloses recursively flattening (expanding) file formats using format converters (external metadata blocks) in which file formats are converted to a common XML document, and performing content parsing using set of element-specific handlers, when a hierarchy of handlers used in a document are converted to a flattened node structure of document elements), wherein the external metadata blocks comprise different metadata types (see para [0044], discloses different file formats (metadata types) in external metadata blocks); standardizing all metadata blocks, wherein the different metadata types are mapped to predefined standard metadata types (see Fig. 2,  para [0044-0045], discloses standardizing file formats into a common XML document and parsing document into handlers in predefined respective portions of a document including front portion header, body, back portion of documents (predefined standard metadata types)); standardizing relationship types between the metadata blocks, wherein different relationship types are mapped to a predefined standard relationship type (see Fig. 2, para [0046-0047], discloses standardizing relationship when linking (mapping) document elements with related external content and customizing displayed view of a selected relationship of content from publications that is pre-computed and stored as different views).
Hausler does not explicitly teach wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks; generating a directed graph comprising a number of nodes and edges, wherein each node represents a standardized metadata block, wherein each edge represents a standardized relationship type between metadata blocks, and wherein the edges represent a flow of actions for an application represented by the standardized metadata blocks.
Brebner teaches generating a directed graph comprising a number of nodes and edges (see para [0501-0502], discloses generating a directed acyclic graph with nodes and edges), wherein each node represents a standardized metadata block, wherein each edge represents a standardized relationship type between metadata blocks (see para [0495], para [0524], discloses nodes representing class-specific executable class that determines a type of data and edges representing a type of relationship including an edge identifier, the nodes are connected by the edges that provide the context of the relationship), and wherein the edges represent a flow of actions for an application represented by the standardized metadata blocks (see Figs. 27-29, para [0499, 0501], para [0722], discloses  edges representing flowchart information for class properties that can connect to one another in a data structure, such as temporal and spatial class arrangements in a data structure). 
Hausler/Brebner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler to generate a directed graph from disclosure of Brebner. The motivation to combine these arts is disclosed by Brebner as “merge the generated data with the collected data and may process the data to improve the quality of the representation of the area” (para [0547]) and generating a directed graph is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hausler/Brebner do not explicitly teach wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks.
Penland teaches wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks (see Figs.6A-B, Figs. 7E-F, para [0319], para [0368-0370], discloses cube code comprising defining functionality and appearance associated with a cubes (external metadata blocks) wherein cube types define attributes and behaviors amongst cubes via editors on editors screen as shown in Figs. 6A-B).
Hausler/Brebner/Penland are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner to utilize designer user interface associated with metadata types defining properties and relationships from disclosure of Penland. The motivation to combine these arts is disclosed by Penland as “identifying cubes by cube types and providing a search functionality that allows for displaying the cubes of a selected cube type will yield a subset of the cubes to review, thus provide more efficient identification of a cube of interest” (para [0370]) and utilizing designer user interface associated with metadata types defining properties and relationships is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Hausler teaches a product comprising: a computer-readable storage medium having program instructions embodied thereon to perform the steps of (see para [0115], discloses medium): recursively expanding all external metadata blocks in a metadata object (see Fig. 2, para [0044-0045], para [0047], discloses recursively flattening (expanding) file formats using format converters (external metadata blocks) in which file formats are converted to a common XML document, and performing content parsing using set of element-specific handlers, when a hierarchy of handlers used in a document are converted to a flattened node structure of document elements), wherein the external metadata blocks comprise different metadata types (see para [0044], discloses different file formats (metadata types) in external metadata blocks);  standardizing all metadata blocks, wherein the different metadata types are mapped to predefined standard metadata types (see Fig. 2,  para [0044-0045], discloses standardizing file formats into a common XML document and parsing document into handlers in predefined respective portions of a document including front portion header, body, back portion of documents (predefined standard metadata types)); standardizing relationship types between the metadata blocks, wherein different relationship types are mapped to a predefined standard relationship type (see Fig. 2, para [0046-0047], discloses standardizing relationship when linking (mapping) document elements with related external content and customizing displayed view of a selected relationship of content from publications that is pre-computed and stored as different views).
Hausler does not explicitly teach wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks; generating a directed graph comprising a number of nodes and edges, wherein each node represents a standardized metadata block, wherein each edge represents a standardized relationship type between metadata blocks, and wherein the edges represent a flow of actions for an application represented by the standardized metadata blocks.
Brebner teaches generating a directed graph comprising a number of nodes and edges (see para [0501-0502], discloses generating a directed acyclic graph with nodes and edges), wherein each node represents a standardized metadata block, wherein each edge represents a standardized relationship type between metadata blocks (see para [0495], para [0524], discloses nodes representing class-specific executable class that determines a type of data and edges representing a type of relationship including an edge identifier, the nodes are connected by the edges that provide the context of the relationship), and wherein the edges represent a flow of actions for an application represented by the standardized metadata blocks (see Figs. 27-29, para [0499, 0501], para [0722], discloses  edges representing flowchart information for class properties that can connect to one another in a data structure, such as temporal and spatial class arrangements in a data structure). 
Hausler/Brebner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler to generate a directed graph from disclosure of Brebner. The motivation to combine these arts is disclosed by Brebner as “merge the generated data with the collected data and may process the data to improve the quality of the representation of the area” (para [0547]) and generating a directed graph is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hausler/Brebner do not explicitly teach wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks.
Penland teaches wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks (see Figs.6A-B, Figs. 7E-F, para [0319], para [0368-0370], discloses cube code comprising defining functionality and appearance associated with a cubes (external metadata blocks) wherein cube types define attributes and behaviors amongst cubes via editors on editors screen as shown in Figs. 6A-B).
Hausler/Brebner/Penland are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner to utilize designer user interface associated with metadata types defining properties and relationships from disclosure of Penland. The motivation to combine these arts is disclosed by Penland as “identifying cubes by cube types and providing a search functionality that allows for displaying the cubes of a selected cube type will yield a subset of the cubes to review, thus provide more efficient identification of a cube of interest” (para [0370]) and utilizing designer user interface associated with metadata types defining properties and relationships is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Hausler teaches a system comprising: a storage device configured to store program instructions; and one or more processors operably connected to the storage device and configured to execute the program instructions to cause the system to (see para [0114-0115], discloses processor): recursively expand all external metadata blocks in a metadata object (see Fig. 2, para [0044-0045], para [0047], discloses recursively flattening (expanding) file formats using format converters (external metadata blocks) in which file formats are converted to a common XML document, and performing content parsing using set of element-specific handlers, when a hierarchy of handlers used in a document are converted to a flattened node structure of document elements), wherein the external metadata blocks comprise different metadata types (see para [0044], discloses different file formats (metadata types) in external metadata blocks); standardize all metadata blocks, wherein the different metadata types are mapped to predefined standard metadata types (see Fig. 2,  para [0044-0045], discloses standardizing file formats into a common XML document and parsing document into handlers in predefined respective portions of a document including front portion header, body, back portion of documents (predefined standard metadata types)); standardize relationship types between the metadata blocks, wherein different relationship types are mapped to a predefined standard relationship type (see Fig. 2, para [0046-0047], discloses standardizing relationship when linking (mapping) document elements with related external content and customizing displayed view of a selected relationship of content from publications that is pre-computed and stored as different views).
Hausler does not explicitly teach wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks; generate a directed graph comprising a number of nodes and edges, wherein each node represents a standardized metadata block, wherein each edge represents a standardized relationship type between metadata blocks, and wherein the edges represent a flow of actions for an application represented by the standardized metadata blocks.
Brebner teaches generate a directed graph comprising a number of nodes and edges (see para [0501-0502], discloses generating a directed acyclic graph with nodes and edges), wherein each node represents a standardized metadata block, wherein each edge represents a standardized relationship type between metadata blocks (see para [0495], para [0524], discloses nodes representing class-specific executable class that determines a type of data and edges representing a type of relationship including an edge identifier, the nodes are connected by the edges that provide the context of the relationship), and wherein the edges represent a flow of actions for an application represented by the standardized metadata blocks (see Figs. 27-29, para [0499, 0501], para [0722], discloses  edges representing flowchart information for class properties that can connect to one another in a data structure, such as temporal and spatial class arrangements in a data structure). 
Hausler/Brebner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler to generate a directed graph from disclosure of Brebner. The motivation to combine these arts is disclosed by Brebner as “merge the generated data with the collected data and may process the data to improve the quality of the representation of the area” (para [0547]) and generating a directed graph is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hausler/Brebner do not explicitly teach wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks.
Penland teaches wherein the metadata object is an operation comprising a number of actions represented by the external metadata blocks that can be opened in designer user interface, and wherein the metadata types define properties and relationships between the external metadata blocks (see Figs.6A-B, Figs. 7E-F, para [0319], para [0368-0370], discloses cube code comprising defining functionality and appearance associated with a cubes (external metadata blocks) wherein cube types define attributes and behaviors amongst cubes via editors on editors screen as shown in Figs. 6A-B).
Hausler/Brebner/Penland are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner to utilize designer user interface associated with metadata types defining properties and relationships from disclosure of Penland. The motivation to combine these arts is disclosed by Penland as “identifying cubes by cube types and providing a search functionality that allows for displaying the cubes of a selected cube type will yield a subset of the cubes to review, thus provide more efficient identification of a cube of interest” (para [0370]) and utilizing designer user interface associated with metadata types defining properties and relationships is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3, 11, and 19, Hausler/Brebner/Penland teach a method of claim 1, a product of claim 9, and a system of claim 17.
Hausler further teaches after expanding the external metadata blocks, linking the external metadata blocks together as a single metadata object (see Fig. 2, para [0046-0047], discloses linking converted format file together as an XML document with customized display document views).

Regarding claims 4, 12, and 20, Hausler/Brebner/Penland teach a method of claim 1, a product of claim 9, and a system of claim 17.
Hausler further teaches wherein, after standardizing the metadata blocks, all the metadata blocks can be represented in a common user interface (see Fig. 2, para [0047], para [0114], discloses common selections of content from publications pre-computed and stored as different views of document for customizing displays).

Regarding claims 5 and 13, Hausler/Brebner/Penland teach a method of claim 1, and product of claim 9.
Hausler further teaches wherein standardizing the metadata blocks further comprises replacing metadata type identifiers for the metadata blocks with equivalent predefined standard type identifiers (see para [0038-0039], para [0049], discloses replacing a metadata identifier with a unique key for a document view identified version, assigning a document version corresponding to display view).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hausler et al. (US 2016/0344828) (hereinafter Hausler) in view of Brebner (US 2020/0285464) (hereinafter Brebner)  and Penland as applied to claims 1, 9, and 17, and in further view of Demoor et al. (US 2020/0134043) (hereinafter Demoor).
Regarding claims 2, 10, and 18, Hausler/Brebner/Penland teach a method of claim 1, a product of claim 9, and a system of claim 17.
Hausler/Brebner/Penland do not explicitly teach wherein expanding the external metadata blocks comprises replacing a global unique identifier for each metadata block with an actual metadata block referenced by the global unique identifier.
Demoor teaches wherein expanding the external metadata blocks comprises replacing a global unique identifier for each metadata block with an actual metadata block referenced by the global unique identifier (see Fig. 5, para [0048], discloses global unique identifier corresponding to client data file associated with key entry).
Hausler/Brebner/Penland/Demoor are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner/Penland to replace a global unique identifier from disclosure of Demoor. The motivation to combine these arts is disclosed by Demoor as “improve indexing and/or reduce the number of fields to represent request entries” (para [0052]) and replacing a global unique identifier is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hausler et al. (US 2016/0344828) (hereinafter Hausler) in view of Brebner (US 2020/0285464) (hereinafter Brebner) and Penland as applied to claims 1, 9, and 17, and in further view of Ainsley et al. (US 2020/0134043) (hereinafter Ainsley).
Regarding claims 6 and 14, Hausler/Brebner/Penland teach a method of claim 1, and product of claim 9.
Hausler/Brebner/Penland do not explicitly teach replacing property names in the metadata blocks with equivalent predefined standard property names.
Ainsley teaches replacing property names in the metadata blocks with equivalent predefined standard property names (see Figs. 1-2, para [0025], para [0065-0067], discloses replacing metadata folder and file names in ‘filter out’ process in which filtering is conditional based on context parameters for object model element).
Hausler/Brebner/Penland/Ainsley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner/Penland to utilize property names from disclosure of Ainsley. The motivation to combine these arts is disclosed by Ainsley as “Quick ability to generate a distributed configuration from a meta-schema leading to fast efficient development” (para [0305]) and utilizing property names is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 15, Hausler/Brebner/Penland teach a method of claim 1, and product of claim 9.
Hausler/Brebner/Penland do not explicitly teach removing metadata blocks that do not fit a predefined standard type definition.
Ainsley teaches removing metadata blocks that do not fit a predefined standard type definition (para [0098-0099], discloses removal of a particular element based on extracted filter signifiers from folder names and file names). 
Hausler/Brebner/Penland/Ainsley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner/Penland these arts is disclosed by Ainsley as “Quick ability to generate a distributed configuration from a meta-schema leading to fast efficient development” (para [0305]) and utilizing property names is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 8 and 16, Hausler/Brebner/Penland teach a method of claim 1, and product of claim 9.
Hausler/Brebner/Penland do not explicitly teach adding conditional information from removed metadata blocks into respective predefined standard type definitions to which they correspond.
Ainsley teaches adding conditional information from removed metadata blocks into respective predefined standard type definitions to which they correspond (see para [0098-0099], para [0109], discloses adding additional element types based on signifiers from file names and folder names).
Hausler/Brebner/Penland/Ainsley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hausler/Brebner/Penland to utilize property names from disclosure of Ainsley. The motivation to combine these arts is disclosed by Ainsley as “Quick ability to generate a distributed configuration from a meta-schema leading to fast efficient development” (para [0305]) and utilizing property names is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159